Citation Nr: 1714555	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased evaluation for service-connected lacunar stroke and residuals thereof (previously rated as transient ischemic attack), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



 
INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The claim considered herein was previously remanded by the Board in October 2014. Review of the record indicates substantial compliance with the Board's October 2014 remand.

The Board notes that clear and unmistakable error was found effective date of the Veteran's service-connected disability considered herein by a March 2016 rating decision. The record was corrected to reflect a grant of service connection for residuals of a lacunar stroke, with an initial rating of 100 percent under DC 8009, effective July 10, 2003, and a 10 percent disability rating from February 1, 2004. 38 C.F.R. § 4.124a.

The Board has reviewed the claims file in Virtual VA and the Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence. 


FINDING OF FACT

The preponderance of the evidence indicates that throughout the rating period on appeal, the evidence of record does not establish the existence of any residuals attributed to the Veteran's July 2003 lacunar stroke.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for service-connected lacunar stroke and residuals thereof are not met. 38 U.S.C.A. § 1110, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.41a, 4.10, 4.120, 4.124a, Diagnostic Code (DC) 5235-5243, 7203, 7204, 7205, 8007, 8008, 8009, 8045.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in a June 2010 letter regarding the type of evidence necessary to establish his claim. The Veteran was notified of what evidence and information was already in the RO's possession, what additional evidence and information was needed from the Veteran, what evidence VA was responsible for obtaining, and what information VA would assist in obtaining on the Veteran's behalf.

Regarding VA's duty to assist in the development of this claim, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and correspondence, statements of the Veteran and his daughter, and secured examinations in furtherance of the Veteran's claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Relevant VA examinations and opinions were obtained in March 2011, November 2011, and February 2016. 38 C.F.R. § 3.159(c)(4). 

The Board finds that the VA examinations and opinions obtained are collectively adequate, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions and rationale based on consideration of the claims file and the full history of the Veteran's medical claims. Therefore, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4). 

The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence for which VA has a duty to obtain with respect to the Veteran's claim. The Board finds that all relevant facts have properly and sufficiently been developed in this appeal and that no further development is required to comply with the duty to assist. Essentially, all available evidence that could substantiate the claim has been obtained.

Regulations and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. Thus, in determining the level of current impairment, it is essential that the disability be considered in context with the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).
                                                                                                                                                                                                                                                                                                                                                                                
The Veteran seeks an increased evaluation for service-connected lacunar stroke and residuals thereof (previously rated as transient ischemic attack), currently evaluated as 10 percent disabling. Specifically, the Veteran asserts that he suffers from memory loss, loss of concentration, swallowing difficulties, and gait problems due to the residuals of his July 2003 stroke. He asserts that these residuals continue to interfere with his activities of daily living.

The Veteran's residuals of stroke were assigned a 100 percent disability rating for six months under DC 8009, effective July 10, 2003, and a 10 percent disability rating thereafter. 38 C.F.R. § 4.124a. DC 8009 provides a disability rating of 100 percent for the six months following a cerebrovascular accident, with a minimum 10 percent rating assigned thereafter, as well as separate ratings for any residuals of cerebrovascular accident. 38 C.F.R. § 4.124a.
      
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Under 38 C.F.R. § 4.120, neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory, or mental function. This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, visceral manifestations, injury to the skull, etc. In rating disability from the conditions in the preceding sentence, the Board is to refer to the appropriate schedule. In rating peripheral nerve injuries and their residuals, the Board should give attention to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule. With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 

A Note to 38 C.F.R. § 4.124a provides that, under diagnostic codes 8000-8025, minimum ratings for residuals must be evidenced by ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation are cited, in addition to the codes identifying the diagnoses.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In June 2010, the Veteran's daughter, H.M., submitted a statement that indicated that the Veteran's stroke symptoms included forgetting things, misplacing objects and papers of importance.  He additionally has difficulty remembering conversations that took place recently, and that these symptoms have worsened over time.

A June 2010 VA examination indicates that the Veteran has no neurological symptomatology. The examiner indicated that the Veteran had difficulty with easy choking when swallowing (mild dysphagia) since his 2003 stroke. The examiner indicated that the Veteran had no other problems resulting from his stroke.

A private independent medical evaluation dated March 2011 reveals that the Veteran reported short-term memory problems and that he is a slow thinker. He indicated that he gets confused very easily and has difficulty making critical decisions, which is important for his work as a lawyer and in operating a company. The physician observed that the Veteran was easily confused and had trouble with short-term memory on the day of the evaluation. He appeared to be handicapped in his thinking ability and conceptualization to a certain extent. The physician noted that the Veteran was a confused historian, which was not what he would expect from a man of his intelligence and functioning as an attorney. The physician provided the opinion that the Veteran's main source of employment as an attorney is compromised. He indicated that a neuropsychological examination is indicated to assess his present cognitive skills and his conceptualization and memory. 

The Veteran was provided with a VA cranial nerve examination in November 2011. The Veteran reported that he felt the cerebrovascular accident caused memory problems that prevent him from working as a lawyer, tow truck driver, bus driver, and business owner. He can do activities of daily living and travel if he stays focused, but he gets distracted easily and forgets what he is doing. The examiner provided the opinion that the Veteran's service-connected problem of hemorrhage of the brain has caused a residual problem with his thinking and remembering ability and prevents him from continuing with his occupation as a lawyer and owner of a trucking company. He is able to maintain physical labor, but he cannot remember and think properly to manage either occupation. The examiner determined that this would also prevent sedentary employment without close supervision and instructions. 

The examiner provided an addendum in November 2011 stating that some of the Veteran's memory loss may have resulted from a cerebrovascular accident prior to July 2003 stroke. This examiner noted that the records show the Veteran had memory loss problems prior to the July 2003 stroke, subjective evidence from the Veteran that he cannot work due to memory loss, and the Veteran's poor answering of history questions. The examiner determined that the memory loss is less likely as not caused by or a result of the CVA and could only be mere speculation as it is impossible to divide the memory loss into specific sections and percentages. In its prior remand, the Board noted that the examiner specifically asserted that some of the Veteran's memory loss is attributable to the ischemic attack and some of it is a result of the normal aging process or a nonservice-connected condition; however, she could not separate how much memory loss was related to the service-connected disability. The Court of Appeals for Veterans Claims has held that where symptoms of a service-connected and nonservice-connected disability overlap and cannot clearly be delineated, all of the symptoms will be attributed to the service connected disability. See Mittlieder v. West, 11 Vet. App. 181 (1998).
      
In February 2016, the Veteran underwent a neurology and a neuropsychological examination. This examination was conducted in conjunction with a neurologist, Dr. L.W, and a neuropsychologist, Dr. M. N. H-C. The examiners reviewed all medical evidence, the Veteran's medical history, and lay statements. Dr. M. N. H-C opined that, given the timeline of the Veteran's small lacunar stroke in July 2003, the records indicating complete recovery from cognitive and other related symptoms, and subjectively reported onset of cognitive symptoms as subsequent to the July 2003 stroke (which is noted as incongruent to other reports of the cognitive onset of symptoms), it is more likely than not that any cognitive deficits are related to normal variability in scores and to the Veteran's multiple cardiovascular risk factors, which can contribute to cognitive changes over time. Dr. L.W.'s rationale stated that, based on medical literature and knowledge, neurological deficits due to stroke are present at the time of stroke with the greatest severity initially, and new symptoms do not develop later in time. Therefore, the examiners concluded that it is more likely than not that any symptoms supposedly related to the Veteran's July 2003 stroke were not actually related to the stroke, but rather were related to cardiovascular risk factors.
      
Consequently, Dr. L.W. opined that the Veteran completely recovered within a few months of the July 2003 stroke based on the medical evidence and the Veteran's private July 2003 and subsequent treatment notes that state that the Veteran suffered no residual effects of the July 2003 stroke. Dr. L.W. supported this using medical literature and medical knowledge that support the notion that the natural progression of any neurological injury, such as the Veteran's type of stroke, is for all symptoms to be present and most severe during the initial occurrence of the injury. Thus, neurological deficits generally improve over time as surrounding brain tissue at risk for further infarction recovers.
      
Upon review of the Veteran's history, Dr. M. N. H-C concluded that the Veteran's history is unremarkable for a traumatic brain injury (TBI). 38 C.F.R. § 4.124a, Diagnostic Code 8045. Nonetheless, the examiner performed a 10-question cognitive facet checklist as it relates to the Veteran's July 2003 stroke, under "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a, Diagnostic Code 8046. This table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." 38 C.F.R. § 4.124a. Using this table, the overall percentage evaluation based on the level of the highest facet is assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. 38 C.F.R. § 4.124a.
      
On the 10-question cognitive facet checklist, a complaint of mild memory loss, attention, concentration, or executive functions was reported, but without objective evidence upon testing. Judgment was noted as normal, social interaction was routinely appropriate, the Veteran was oriented to person, time, place, and situation. As for motor activity, on a test designed to assess hand-eye coordination and psychomotor speed by placing small pegs in a pegboard one hand at a time, the Veteran's performance was low average for his dominant hand (GPT dominant, 9th percentile) and borderline for his non-dominant hand (GPT non-dominant, 5th percentile), visual spatial orientation was normal, subjective symptoms included memory problems subsequent to the Veteran's first angioplasty around 1994 until his second angioplasty around 1999, with difficulties in attention, concentration, memory, and processing speed, there were no neurobehavioral effects from the July 2003 stroke, the Veteran was able to communication by spoken and written language and to comprehend spoken and written language, and consciousness was normal. The Board notes that the assigned levels for the above facets are either 0 or 1, with the possible exception of the Veteran's motor activity. However, the Board finds credible the February 2016 examiners' opinions that any current residuals or symptoms the Veteran experienced are not residuals of the Veteran's service-connected residuals of the July 2003 stroke. 
      
During the February 2016 examination, the Veteran reported difficulties with attention, concentration, memory, and processing speed, including distractibility and trouble continuing with his thought process if he is interrupted. The Veteran related that the onset of these cognitive difficulties was subsequent to his July 2003 stroke, and that the symptoms have gotten worse over time. However, the examiners previously noted that the symptoms of a stroke would be most severe initially and subsequently subside as the surrounding brain tissue at risk for further infarction recovers. The examiners also noted that the Veteran's gait was slow, but steady, posture was upright, and no ataxia was present, except a slight intention tremor during tasks involving fine motor functioning, as stated in the cognitive facet checklist. Further, no swallowing complications were noted during this examination, bolstering the Veteran's private physician's July 2003 note (written several days after the stroke) that the Veteran was swallowing fine. Noting the February 2016 examiners' opinions that any current residuals or symptoms the Veteran experienced are not residuals of the Veteran's service-connected residuals of the July 2003 stroke, the Board finds it inappropriate to increase any rating for the Veteran's current symptoms that are not associated with his July 2003 stroke, to include abnormal gait. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 7203, 7204, 7205. 
      
In February 2016, the Veteran underwent several neurological tests. Testing revealed that the Veteran's speech was fluent, grammatically correct, and conveyed information adequately. The Veteran's visuospatial and construction was noted as within normal limits, including a visual construction task where he was at the low end of average performance and visual-spatial/non-verbal reasoning ranging from average to superior. Relating to attention and working memory, the Veteran's performance was noted as average on a simple attention task and on a complex attention task. The Veteran's performance when he was asked to mentally arrange and recite a series of numbers in order from lowest to highest was at the high end of the average range, as was his performance on an arithmetic subtest which assesses complex attention and working memory. The Veteran's overall processing speed performance was at the low end of the average range.
      
On word-list learning, the Veteran recalled 6, 10, 10, 9, and 9 words over five successive trials, for a high average of words recalled. After a brief interference, the Veteran recalled 9 of 44 previously recalled words, for an average performance, and after a long delay, the Veteran recalled 7 words, for an average performance. The Veteran correctly identified 16/16 words on a recognition task and 16/16 words on a forced-choice task, resulting in an 84th percentile performance. On a contextual verbal memory and learning task for which he was asked to recall the contents of short stories, the Veteran's performance was average for the immediate and delayed conditions and, on the recognition portion, his performance was average.
      
Visual learning and memory tasks were evaluated using the Rey Complex Figure Test Plus Recognition (RCFT) and the Benton Visual Memory Test (B-VMT). On the B-VMT, the Veteran scored in the 92nd percentile with a 7, 11, and 11 over three trial, with 12 positive points each, for a total of 29. After a delay, his recall was 11/12, or a 100% retention rate, for a high average, and his recognition was 6/6 with 0 false positives. On the RCFT, initial recall of visual-perceptual material was average after both short and long delay. However, recognition of visual-perceptual information was low average after the long delay.
      
Dr. M. N. H-C concluded that the comprehensive neuropsychological evaluation revealed weaknesses in problem solving and psychomotor speed, with relative weakness in processing speed (though still within the low average to average range). Language ability, attention and working memory, and memory abilities, contrary to the Veteran's primary cognitive complaint of attention and memory problems, were generally in the average range or better and consistent with his pre-morbid abilities. Particular strengths were noted in a verbal reasoning recall as well as in learning and immediate recall on a visual memory test.
      
Dr. M. N. H-C concluded that significant cognitive decline from previous levels of performance in one or more cognitive domains is not indicated by objective evidence upon neuropsychological evaluation, despite the Veteran's expressed concern of cognitive decline. While the Veteran demonstrated some mild and isolated areas of cognitive weakness (problem solving for mazes; processing speed), the vast majority of his performance is in the average range or better. The Veteran's relative weakness in processing speed was noted as congruent with his reported increased need to take more time in responding to various events, including questions and problem solving. This examiner stated that the Veteran does not currently meet the DSM-5 criteria for a neurocognitive disorder or any other mental disorder, and that the Veteran's current mild cognitive weaknesses are best explained by normal variability in test scores and his cardiovascular risk factors. Based on the evidence of record, the Veteran is not entitled to a disability rating in excess of 10 percent for service-connected residuals of a stroke.

In determining the actual degree of disability, objective examinations are more probative of the specific degree of the Veteran's impairment than lay statements. Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the specified rating criteria in this case, with respect to determining the severity of any residuals of his service-connected stroke disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1)-(2) (2016). The most probative medical opinions of record state that it is more likely than not that any cognitive deficits are related to normal variability in scores and to the Veteran's multiple cardiovascular risk factors, which can contribute to cognitive changes over time. 

The claims file includes the contentions of the Veteran that he suffers from memory loss, loss of concentration, swallowing difficulties, and gait problems due to the residuals of his July 2003 stroke. Although laypersons are competent to provide opinions on some medical issues, the Board finds that a layperson is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of strokes and neurological findings. The Board finds that such findings fall outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). As such, the Veteran nor his daughter has not been shown to have the experience, training, or education necessary to make an informed medical opinion relating to the claimed disabilities.

The Board finds the February 2016 VA examination opinions most probative as they are most recent in time, are based on medical knowledge, medical literature, a review of the Veteran's entire medical file, history, and examination, and are based on objective testing criteria. These examiners opined that the Veteran completely recovered within a few months of the July 2003 stroke based on the medical evidence and concurrent treatment notes that state that the Veteran suffered no residual effects of the July 2003 stroke. The examiners supported this using medical literature and medical knowledge that contends that the natural progression of any neurological injury, such as the Veteran's type of stroke, is for all symptoms to be present and most severe during the initial occurrence of the injury with neurological deficits generally improving over time, as was the case here. 

In sum, the most probative and objective evidence of record is against a finding that the Veteran's service-connected disability warrants a rating in excess of 10 percent. The preponderance of the evidence is against a finding that the Veteran's service-connected disability correlates to the next highest rating. Therefore, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.
      
Ordinarily, the VA Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See id; 38 C.F.R. § 3.321(b)(1).

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's stroke residuals are encompassed by the criteria for the schedular ratings assigned. The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria or has not already been granted. The Board notes that the Veteran has not been hospitalized due to residuals of a lacunar stroke, and the Veteran is currently service-connected for TDIU. Therefore, the schedular criteria are adequate, and referral for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased evaluation for service-connected lacunar stroke and residuals thereof (previously rated as transient ischemic attack), currently evaluated as 10 percent disabling, is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


